                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 1 of 20
                                     UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                          GOVERNMENT'S EXHIBIT LIST
                                                 AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                        WITNESS        OFFERED   MARKED   ADMITTED
1 Comp.     DCF Records for Jacob's Well and Medi MD
   1A       DCF Policy & Procedure Manual for Jacob’s Well – 2017
   1B       DCF Application for Jacob’s Well – 12/23/2016
   1C       DCF Probationary License Jacob’s Well – 2/9/2017
   1D       DCF Site Visit Report for Jacob’s Well – 4/25/2017
   1E       DCF Certification for Jacob’s Well – effective 5/10/2017
            Practice Management Services Agreement for Jacob’s Well Signed by
   1F       Sebastian Ahmed
   1G       DCF Policy & Procedure Manual for Medi MD – 2017
   1H       DCF Policy & Procedure Manual for Medi MD – 2018
   1I       DCF Policy & Procedure Manual for Medi MD – 2019
   1J       DCF Application for Medi MD – 12/23/2016
   1K       DCF Application for Medi MD – 2019
   1L       DCF Probationary License Medi MD – 2/9/2017
   1M       DCF Site Visit Report for Medi MD – 4/25/2017
   1N       DCF Certification for MediMD – effective 5/10/2017
   1O       Joint Commission Accredidation Documents ‐ 2018
   1P       DCF Probationary License Medi MD – 6/13/2019
   1Q       Substance Abuse Services Chapter 65D‐30
2 Comp.     Blue Cross Blue Shield Records
   2A       2016 Medical Necessity Criteria – New Directions/BCBS
   2B       2017 Medical Necessity Criteria – New Directions/BCBS
   2C       2018 Medical Necessity Criteria – New Directions/BCBS
   2D       2019 Medical Necessity Criteria – New Directions/BCBS


                                                                    Page 1
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 2 of 20
                                    UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                         GOVERNMENT'S EXHIBIT LIST
                                                AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                         DESCRIPTION OF EXHIBITS                            WITNESS    OFFERED   MARKED   ADMITTED

   2E       Florida Blue Registration Summary for Jacob’s Well Signed by S. Ahmed

   2F       Florida Blue Registration Summary for Medi MD signed by S. Ahmed

   2G       Florida Blue registration Summary for Arnica Health signed by S. Ahmed
            Disk Containing BCBS Claims Data for Jacob’s Well, Medi MD and Arnica
   2H       Health
   2I       Health Insurance Claim Form 1500
   2J       Medical Record Review – S.H.
   2K       Medical Record Review – D.H.
   2L       Summary of BCBS Claims Data for Jacob’s Well
   2M       Summary of BCBS Claims Data for Medi MD
   2N       Summary of BCBS Claims Data for Arnica Health
   2O       Summary Chart for BCBS – all claims data
   2P       Summary of BCBS Claims Data for S.C.C. for 3/23/2017‐4/23/2017
   2Q       Summary of BCBS Claims Data for R.C. 6/20/2018‐6/21/2018
 3 Comp     Optum/UHC Records
            Disk containing Optum/UHC Claims Data for Jacob’s Well, Medi MD and
   3A       Arnica Health
   3B       Summary of Optum/UHC Claims Data for Jacob’s Well
   3C       Summary of Optum/UHC Claims Data for Medi MD
   3D       Summary of Optum/UHC Claims Data for Arnica Health
   3E       Summary of Optum/UHC – All Claims Data
   3F       Optum Audit Completed 1/16/2019
4 Comp.     Cigna Records


                                                                      Page 2
                   Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 3 of 20
                                      UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                           GOVERNMENT'S EXHIBIT LIST
                                                  AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                           DESCRIPTION OF EXHIBITS                          WITNESS      OFFERED   MARKED   ADMITTED
            Disk Containing Cigna Claims Data for Jacob’s Well, Medi MD and Arnica
   4A       Health
   4B       Summary of Cigna Claims Data for Jacob’s Well
   4C       Summary of Cigna Claims Data for Medi MD
   4D       Summary of Cigna Claims Data for Arnica Health
   4E       Summary of Cigna – All claims data
5 Comp.     Aetna Records
   5A       Disk Containing Aetna Claims Data for Jacob’s Well and Medi MD
   5B       Summary of Aetna Claims Data for Jacob’s Well
   5C       Summary of Aetna Claims Data for Medi MD
   5D       Summary of Aetna – All claims data
6 Comp.     Humana Records
   6A       Disk Containing Humana Claims Data for Medi MD
   6B       Summary of Humana Claims Data for Medi MD
7 Comp.     KIPU Medical Records
   7A       Disk Containing Complete KIPU Electronic Medical Records
   7B       Complete EMR (patient file) for A.B.
   7C       Selection of Snippings from EMR for B.L.
8 Comp.     Sunwave Medical Records
   8A       Disk Containing Complete Sunwave Electronic Medical Records
   8B       Disk Containing EMR (patient file) for A.B.
   8C       Selection of Snippings from EMR for A.B.
   8D       Disk Containing EMR (patient file) for A.L.
   8E       Selection of Snippings from EMR for A.L.


                                                                       Page 3
                   Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 4 of 20
                                      UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                           GOVERNMENT'S EXHIBIT LIST
                                                  AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                            WITNESS     OFFERED   MARKED   ADMITTED
   8F       Disk Containing EMR (patient file) for R.V.D.
   8G       Selection of Snippings from EMR for R.V.D.
   8H       Complete EMR (patient file) for S.C.C.
   8I       Selection of Snippings from EMR for A.A.
   8J       Selection of Snippings from EMR for B.H.
   8K       Selection of Snippings from EMR for R.S.
9 Comp.     Certified Corporate Records

   9A       Certified Copies ‐ State Incorporation Records for Serenity Living Inc.
   9B       Certified Copies ‐ State Incorporation Records for Jacob’s Well inc.
   9C       Certified Copies ‐ State Incorporation Records for Medi MD LLC
   9D       Certified Copies ‐ State Incorporation Records for Arnica Health
            Certified Copies ‐ State Incorporation Records for Sebastian Ahmed CPA
   9E       LLC
            Certified Copies ‐ State Incorporation Records for Starboard Ventures
   9F       LLC

   9G       Certified Copies ‐ State Incorporation Records for Adnexus Media Inc.
            Certified Copies ‐ State Incorporation Records for Ahmed Family
   9H       Investments
            Certified Copies ‐ State Incorporation Records for Fictitious Name:
   9I       Serenity Treatment Centers
   10       Lease Agreement with University Building Partners, LTD

   11       Certified Florida Driver's License with Signatures for Sebastian Ahmed
            Photograph of Exterior of Jacob’s Well, Medi MD and Arnica Health
   12       (7950 SW 30th St, Davie)



                                                                          Page 4
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 5 of 20
                                      UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                           GOVERNMENT'S EXHIBIT LIST
                                                  AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                         WITNESS        OFFERED   MARKED   ADMITTED

   13       Photographs of Sober Home – Mansion (15091 SW 20th St, Davie)
            Photograph of Sober Home – Black Olive (8311 Black Olive Drive,
   14       Tamarac)
            Photograph of Sober Home – Ranch House (12475 SW 58th Street,
   15       Southwest Ranches)
            Photograph of Sober Home – Stirling House (6121 Appallossa Trail,
   16       Southwest Ranches)
            Photograph of Sober Home – Hollywood (609 S. Ocean Drive,
   17       Hollywood)
            Photograph of Sober Home – Pompano (3208 NE 9th St, Pompano
   18       Beach)

   19       Photograph of Ahmed Property ‐ (3021 NE 55th Place, Fort Lauderdale)
   20       Photograph of Ali Ahmed
   21       Photograph of Hector Alvarez
   22       Photograph of Mauren Morel
   23       Photograph of Sebastian Ahmed at Medi MD
   24       Photograph of Idalmis Castillo
   25       Photograph of Mario Kustura
   26       Photograph of Mohammed Ibrahim
   27       Photograph of Kamal Ahmed
   28       PRM Practice Management Services Agreement
29 Comp. Wells Fargo Bank Records




                                                                      Page 5
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 6 of 20
                                     UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                          GOVERNMENT'S EXHIBIT LIST
                                                 AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                            WITNESS    OFFERED   MARKED   ADMITTED

            Disk Containing Well Fargo Records for Accounts Ending x2079 (Medi
            MD), x7773 (Adascent Media), x4121 (Medi MD), x4822 (Medi MD),
            x4113 (Medi MD), x4814 (Medi MD), x4105 (Medi MD), x4806 (Medi
            MD), x0505 (Medi MD, Sebastian Ahmed), x9714 (Sebastian Ahmed),
            x8093 (Sebastian Ahmed), x7503 (Sebastian Ahmed), x0396 (Serenity
            Living, Al Ahmed), x5520 (Serenity Living, Al Ahmed), x0388 (Serenity
  29A       Living, Sebastian Ahmed), x3830 (Serenity Living, Sebastian Ahmed)

  29B       Signature Cards for Well Fargo Accounts Ending x2079, x8093, x7503

            Credit Applications for Wells Fargo Accounts Ending x7773, x4121,
  29C       x4822, x4113, x4814, x4105, x4806, x0505,x0396, x5520, x0388, x3830
30 Comp. Bank of America Records

            Disk Containing Bank of America Records for Accounts Ending x6369 (Ali
            Ahmed, POD Valeria Rodrigues Ligeiro), x7943 (Altaf Ahmed, Sebastian
            Ahmed), x4515 (Elite MD), x3151 (Elite MD), x4217 (Sebastian Ahmed),
            x9534 (Jacob's Well), x4540 (Jacob's Well), x0221 (Jacob's Well), x9518
            (Jacob's Well), x4135 (Medi MD dba Serenity Treatment), x8397 (Natlie
            Mitchell, Sebastian Ahmed), x6053 (Sebastian Ahmed), x2243 (Serenity
  30A       Ranch Recovery), x2783 (Starboard Ventures)
            Signature Cards for Bank of America Accounts Ending x6369, x7943,
            x4515, x3151, x4217, x9534, x4540, x0221, x9518, x4135, x8397, x2243,
  30B       x2783
31 Comp. Citibank Records
         Disk Containing Citibank Records for Accounts Ending x5919 (Jacob's
   31A   Well) and x7255 (Jacob's Well)
  31B       Signature Cards for Citibank Accounts Ending x5919 and x7255
32 Comp. JP Morgan Chase Records


                                                                       Page 6
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 7 of 20
                                    UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                         GOVERNMENT'S EXHIBIT LIST
                                                AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                         DESCRIPTION OF EXHIBITS                              WITNESS   OFFERED   MARKED   ADMITTED


            Disk Containing JP Morgan Chase Records for Accounts Ending x1075
            (Adnexus Media), x6615 (AHG Media), x6867 (Ali Ahmed), x8813 (Ali
            Ahmed), x8193 (Ali Ahmed), x2788 (Ali Ahmed), x1593 (Ali Ahmed,
            Valeria Rodrigues Ligeiro), x6119 (Altaf Ahmed, Ali Ahmed), x0398 (Altaf
            Ahmed, Sebastian Ahmed), x8335 (Altaf Ahmed, Shahida Ahmed), x9099
            (Altaf Ahmed),x 8850 (Arnica Health), x2916 (Cinerges), x5153 (Jacob's
            Well), x7766 (Jacob's Well), x7952 (Medaprime), x0517 (Medi MD dba
            Serenity Treatment), x1337 (Medi MD dba Serenity Treatment), x6480
            (Sebastian Ahmed), x9167 (Sebastian Ahmed), x5807(Sebastian Ahmed,
            Medi MD), x3422 (Sebastian Ahmed CPA dba Arnica Health Mgt), x1959
            (Sebastian Ahmed CPA dba Arnica Health Mgt), x1557 (Sebastiah
            Ahmed), x2792(Sebastian Ahmed, Sebastian Ahmed CPA), x1681
  32A       (Starboard Ventures), x6927 (Starboard Ventures), x1553 (Syncronious)
            Signature Cards for JP Morgan Chase Accounts Ending x1075, x6615,
            x6867, x8813, x8193, x2788, x1593, x6119, x0398, x8335, x9099,x 8850,
            x2916, x5153, x7766, x7952, x0517, x1337, x3422, x1959, x1557, x1681,
  32B       x6927, x1553
            Bank Statements for Accounts Ending x3422 and x0517 dated
  32C       12/30/2017‐01/31/2018 [Count 13‐14]
            Bank Statements for Accounts Ending x3422 and x0517 dated 2/1/2018‐
  32D       2/28/2018 [Count 15]
            Bank Statements for Accounts Ending x3422 and x0517 dated 3/1/2018‐
  32E       3/31/2018 [Count 16]
            Bank Statements for Accounts Ending x3422 and x0517 dated 3/31/2018‐
  32F       4/30/2018 [Count 17‐18]
            Bank Statements for Accounts Ending x3422 and x0517 dated 8/1/2018‐
  32G       8/31/2018 [Count 19‐20]
            Bank Statements for Accounts Ending x1959 dated 10/24/2018‐
  32H       10/31/2018 and x3422 dated 9/29/2018‐10/31/2018 [Count 22]



                                                                      Page 7
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 8 of 20
                                   UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                        GOVERNMENT'S EXHIBIT LIST
                                               AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                        DESCRIPTION OF EXHIBITS                            WITNESS    OFFERED   MARKED   ADMITTED
            Bank Statement for Account Ending x3422 dated 3/30/2019‐4/30/2019
   32I      [Count 23]
33 Comp PNC Bank Records
        Disk Containing PNC Bank Records for Accounts Ending x6094 (Ali
        Ahmed, Valeria Rodrigues Ligeiro), x8627 (Altaf Ahmed, Sebastian
        Ahmed), x9205 (Altaf Ahmed), x4603 (Altaf Ahmed, Nazish Ahmed),
        x5602 (Altaf Ahmed, Sebastian Ahmed), x3897 (Altaf Ahmed, Shahida
        Ahmed), x3989 (Sebastiah Ahmed CPA dba Arnica Health Mgt), x5991
  33A   (Starboard Ventures)
        Signature Cards for PNC accounts ending x6094, x8627, x9205, x4603,
  33B   x5602, x3897, x3989, x5991
34 Comp. Suntrust Bank Records

            Disc containing Suntrust Bank Records for accounts ending x7381
            (Ahmed Family Investments), x9528 (Ahmed Family Investments), x4271
            (Ali Ahmed), x1368 (Altaf Ahmed, Shahida Ahmed), x0054 (Altaf Ahmed),
            x5205 (Altaf Ahmed), x2306 (Altaf Ahmed), x9577 (Altaf Ahmed), x1751
            (Altaf Ahmed, Nazish Ahmed, & Shahida Ahmed), x2770 (Ascent
  34A       Diagnostics), x9684 (Starboard Ventures)
            Signature Cards for Suntrust Accounts Ending x7381, x9528, x4271,
  34B       x1368, x0054, x5205, x2306, x9577, x2770, x9684

  34C       Bank Statement for Account Ending x9528 dated 10/31/2018 [Count 21]
35 Comp TD Bank Records
        Disk Containing TD Bank Records for Account Ending x7223 (Jacob's
  35A   Well)
  35B       Signature Card for TD Bank Account Ending x7223
36 Comp. Tropical Financial Credit Union Records




                                                                    Page 8
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 9 of 20
                                     UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                          GOVERNMENT'S EXHIBIT LIST
                                                 AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                         DESCRIPTION OF EXHIBITS                          WITNESS       OFFERED   MARKED   ADMITTED
            Disk Containing Tropical Financial Credit Union Records for Accounts
            Ending x5958 (Altaf Ahmed), x4269 (Altaf Ahmed), x6912 (Starboard
  36A       Ventures), x1210 (Starboard Ventures)
            Signature Cards for Tropical Financial Credit Union Accounts Ending
  36B       x5958, x6900, x1200, x1210
37 Comp. Cash App Payment Records
  37A       Disk Containing Cash App Records for Al Ahmed
  37B       Summary of Payments to R.V.D.
   38       ADP Records
39 Comp. Composite: Al Ahmed's Phone
  39A       Bluray Containing Al Ahmed’s Forensic Phone Report
            Text Messages between Al Ahmed and Sebastian Ahmed on 4/20/2018
  39B       re: watching bank accounts grow
  39C       Chats between Ali Ahmed and Sebastian Ahmed
  39D       Chats between Ali Ahmed, Sebastian Ahmed, and Wendi Davis

  39E       Chats between Ali Ahmed, Sebastian Ahmed, and Varnie Evariste
            Instant Messages between Ali Ahmed and Sebastian Ahmed re: Adam
  39F       Adler
  39G       Instant Messages between Ali Ahmed and Ron Trautman

  39H       Instant Messages between Ali Ahmed, Gaspari Jolicoeur, and others
   39I      Selection of Photos from Al Ahmed's Phone, Numbered 1‐58
   39J      Dr. Hassan Resignation Letter
40 Comp. Composite: Hector Alvarez' Phone
  40A       Disk Containing Hector Alvarez’s Forensic Phone Report



                                                                       Page 9
                 Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 10 of 20
                                    UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                         GOVERNMENT'S EXHIBIT LIST
                                                AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                         DESCRIPTION OF EXHIBITS                            WITNESS    OFFERED   MARKED   ADMITTED
            Text message between Hector Alvarez and Sebastian Ahmed on
  40B       5/16/2017 re: additional hours for PHP
            Text messages between Hector Alvarez and Sebastian Ahmed on
  40C       6/21/2017 re: Josh and Ashley being high
            Text messages between Hector Alvarez and Al Ahmed on 8/17/2017 re:
  40D       hiring former employee
            Text message between Hector Alvarez and 954‐232‐8461 (Fortunata
  40E       Murli) on 8/17/2017 re: putting notes in Hector's name
            Text messages between Hector Alvarez and 914‐409‐7426 (Kamal Haji
  40F       Ahmed) on 8/30/2017 re: benzodiazepines
            Text messages between Hector Alvarez and 954‐232‐8461 (Fortunata
  40G       Murli) on 9/25/2017 re: group and weekend notes
            Text messages between Hector Alvarez and Sebastian Ahmed on
  40H       12/7/2017 re: pay adjusments for unacceptable work product
            Text message between Hector Alvarez and 914‐409‐7426 (Kamal Haji
   40I      Ahmed) on 12/7/2017 re: Al giving meds
            Text message between Hector Alvarez and Sebastian Ahmed on
   40J      12/8/2017 re: PHP days for Daniel G.

            Text messages between Hector Alvarez and 954‐471‐1626 (Phyllis Miller)
  40K       on 12/24/2017 and 12/25/2017 re: Mario testing positive for drugs
            Text messages between Hector Alvarez and Al Ahmed on 12/27/2017 re:
  40L       clients not attending group
            Text messages between Hector Alvarez and 954‐756‐3258 (Mohsin
  40M       Ikram) on 2/8/2018 re: Al giving meds
            Text messages between Hector Alvarez and Al Ahmed on 5/11/2018 re:
  40N       giving Sara F. another chance
            Text messages between Hector Alvarez and Sebastian Ahmed on
  40O       5/11/2018 re: Guy G. smoking crack
            Text messages between Hector Alvarez and 309‐251‐3366 (Wendi Davis)
  40P       on 6/3/2018 and 6/4/2018 re: missing notes


                                                                     Page 10
                 Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 11 of 20
                                     UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                          GOVERNMENT'S EXHIBIT LIST
                                                 AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                           DESCRIPTION OF EXHIBITS                       WITNESS        OFFERED   MARKED   ADMITTED
            Text messages between Hector Alvarez and 954756‐3258 (Mohsin
  40Q       Ikram) on 6/5/2018 re: patients relapsing
            Text messages between Hector Alvarez and 330‐338‐7418 (Adam Angle)
  40R       on 6/14/2018 re: Serenity not like other treatment centers
            Text messages between Hector Alvarez and Sebastian Ahmed on
  40S       7/12/2018 re: pay for weekend notes
            Text messages between Hector Alvarez and Sebastian Ahmed on
  40T       8/15/2018 re: pay for make‐up notes
   41       Search Warrant Sketch
42 Comp. Search Warrant Photographs
  42A       Disk Containing All Search Warrant Photographs
  42B       Exterior Photograph of Medi MD/Arnica Health
  42C       Selection of Photographs from Room B, Numbered 1‐2
  42D       Selection of Photographs from Room E, Numbered 1‐2
  42E       Selection of Photographs from Room EE, Numbered 1‐4
  42F       Selection of Photographs from Room G, Numbered 1‐4
  42G       Selection of Photographs from Room H, Numbered 1‐8
  42H       Selection of Photographs from Room I, Numbered 1‐3
   42I      Selection of Photographs from Room J, Numbered 1‐2
   42J      Certificates on Wall at Medi MD/Arnica Health
  42K       Exit Door of Medi MD/Arnica Health

   43       Organizational Chart for MediMD/Serenity Treatment Centers (Room G)
   44       Sebastian Ahmed DCF 65‐D30 Attestation (Room G)
            11/6/2017 Letter to Sebastian Ahmed/Jacob’s Well and Medi MD from
   45       Curran Law Group (Room G)



                                                                   Page 11
                 Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 12 of 20
                                    UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                         GOVERNMENT'S EXHIBIT LIST
                                                AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                         DESCRIPTION OF EXHIBITS                            WITNESS    OFFERED   MARKED   ADMITTED

46 Comp. Medi MD Sign‐In Forms
  46A       Medi MD Sign‐In Form dated 6/4/2018 (Room EE)
  46B       Medi MD Sign‐In Sheet dated 6/8/2018 (Room EE)
  46C       Medi MD Sign‐In Sheet dated 6/20/2018 (Room EE)
  46D       Medi MD Sign‐In Form dated 6/28/2018 (Room EE)
  46E       Medi MD Sign‐In Form dated 6/29/2018 (Room EE)
  46F       Medi MD Sign‐In Sheet with Test Results dated 8/7/2018 (Room H)

  46G       Medi MD Sign‐In Sheet with Test Results dated 8/14/2018 (Room EEE)

  46H       Medi MD Sign‐In Sheet with Test Results dated 8/21/2018 (Room M)
   47       Yellow Office Depot Notebook with Handwritten Notes (Room G)
            Composition Notebook – Sebastian Ahmed September 2014 on cover
   48       (Room G)

   49       Composition Notebook – blue scratch‐out on cover, no title (Room M)
            Notebook with “Sebastian Ahmed 646‐254‐2642” [if lost call] written on
   50       first page (Room G)

   51       Paper with “call James R. weekend notes” (Room M)
   52       Missing notes audit spreadsheet – Summer 2018 (Room R)
            Composite of Additional Documents re: missing notes or documentation
   53       (Room R)
   54       Notebook Paper – “Elizabeth L. Group Notes” (Room R)
            Certified Copy of Practice Management Services Agreement signed by
   55       Sebastian Ahmed (Room G)
   56       Jacob’s Well Accounts Receivable – 6/1/2017 (Room G)



                                                                     Page 12
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 13 of 20
                                      UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                           GOVERNMENT'S EXHIBIT LIST
                                                  AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                          WITNESS       OFFERED   MARKED   ADMITTED

   57       Notebook paper listing bank deposits (Room G)
   58       “Crack Note” (Room K)
            Note from patient re girlfriend relapsing and drug use at beach house
   59       (Room H)
   60       List of patients with handwritten payment annotations (Room G)
   61       R.C. Aventura hospital discharge and medical paperwork (Room I)
            Wendi email re: sloppy and cloned notes with handwritten commentary
   62       (Room I)
   63       Sample of Medicine Bags (Room EEE)
            Sebastian Ahmed File Folder containing resume, background check, and
   64       affidavit of “good moral character” (Room I)
65 Comp. Employee Files
  65A       Sebastian Ahmed Employee File (Room H)
  65B       Al Ahmed Employee File (Room H)
  65C       Hector Alvarez Employee File (Room H)
  65D       Frank Snipes Employee File (Room H)
   66       Disk containing Video of Medication Distribution
67 Comp. Evidence related to Count 2
         Claims data – UHC claim no. 639154844801, for $7,800 of “All Inclusive
         Ancillary General” services at Jacob’s Well on December 24, 2016, to
   67A   patient B.L. [Count 2]
  67B       Photograph of patient B.L. [Count 2]
  67C       Group notes for B.L. on December 24, 2016 [Count 2]
  67D       Disk containing EMR (patient file) for B.L. [Count 2]
  67E       Travel records for B.L. showing travel to Texas [Count 2]
  67F       Snap Shot: Count 2

                                                                        Page 13
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 14 of 20
                                      UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                           GOVERNMENT'S EXHIBIT LIST
                                                  AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                           DESCRIPTION OF EXHIBITS                          WITNESS      OFFERED   MARKED   ADMITTED

68 Comp. Evidence related to Count 3
         Claims data – Aetna claim no. EHFBYP44M00, for $1,575 of “ACAS
         Default Procedure Code” at Jacob’s Well on March 23, 2017, to patient
   68A   R.A. [Count 3]
  68B       Photograph of patient R.A. [Count 3]
  68C       Intentionally left blank [Count 3]
  68D       Disk containing EMR (patient file) for R.A. [Count 3]
            Allegiant Air Records showing one‐way ticket for R.A. departing FLL on
  68E       March 22, 2017 [Count 3]
  68F       Snap Shot: Count 3
69 Comp. Evidence related to Count 4
         Claims data – BCBS claim no. H100000664312348, for $2,495 of “Partial
         Hospitalization Services, less than 24 hours, Per Diem” at Medi MD on
   69A   February 7, 2018, to patient M.G. [Count 4]
  69B       Photograph of patient M.G. [Count 4]
  69C       Group notes for patient M.G. on February 7, 2018 [Count 4]
  69D       Disk containing EMR (patient file) for M.G. [Count 4]

            Text messages between Ali Ahmed and Mario Jolicoeur – February 6,
            2018 – and text messages between Ali Ahmed and Gaspari Jolicoeur on
  69E       February 7, 2018 re: M.G. hospital stay and pickup [Count 4]
  69F       Hospital records for M.G. for February 6‐7, 2018 [Count 4]
  69G       Snap Shot: Count 4
70 Comp. Evidence related to Count 5
         Claims data – BCBS claim no. H100000664312557, for $2,495 of “Partial
         Hospitalization Services, less than 24 hours, Per Diem” at Medi MD on
   70A   February 21, 2018, to patient K.E. [Count 5]


                                                                         Page 14
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 15 of 20
                                      UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                           GOVERNMENT'S EXHIBIT LIST
                                                  AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                          WITNESS       OFFERED   MARKED   ADMITTED

  70B       Photograph of patient K.E. [Count 5]
  70C       Group notes for patient K.E. on February 21, 2018 [Count 5]
  70D       Disk containing EMR (patient file) for K.E. [Count 5]

   70E      Travel records showing K.E. flew home February 21‐25, 2018 [Count 5]
            Text messages between K.E. and Ali Ahmed discussing K.E. flying home
   70F      [Count 5]
  70G       Snap Shot: Count 5
71 Comp. Evidence related to Count 6
         Claims data – BCBS claim no. H100000676250604, for $1,795 of “Alcohol
         and/or Drug Services; Intensive Outpatient Per Diem” at Medi MD on
   71A   May 22, 2018, to patient B.H. [Count 6]
  71B       Photograph of patient B.H. [Count 6]
  71C       Group notes for patient B.H. on May 22, 2018 [Count 6]
  71D       Disk containing EMR (patient file) for B.H. [Count 6]
            Memorial Regional South hospital records for J.H. (boyfriend of B.H.)
   71E      [Count 6]
            Text messages between B.H. and Ali Ahmed discussing being at hospital
   71F      with J.H. and hotel on May 22, 2018 [Count 6]
  71G       Snap Shot: Count 6
72 Comp. Evidence related to Count 7
         Claims data – Cigna claim no. 4651817298744, for $1,795 of “Alcohol
         and/or Drug Services; Intensive Outpatient Per Diem” at Medi MD on
   72A   June 4, 2018, to patient D.E. [Count 7]
  72B       Photograph of patient D.E. [Count 7]
  72C       Group notes for patient D.E. on June 4, 2018 [Count 7]
  72D       Disk containing EMR (patient file) for D.E. [Count 7]


                                                                      Page 15
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 16 of 20
                                      UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                           GOVERNMENT'S EXHIBIT LIST
                                                  AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                                WITNESS   OFFERED   MARKED   ADMITTED

            Medication sign‐in sheet showing D.E. out of town on June 4, 2018 &
  72E       sign‐in sheet for June 8, 2018 showing D.E. returned that day [Count 7]

  72F       Facebook/photos showing D.E. at wedding on June 4, 2018 [Count 7]
  72G       Snap Shot: Count 7
73 Comp. Evidence related to Count 8
         Claims data – Cigna claim no. 8681817720498, for $2,495 of “Partial
         Hospitalization Services, less than 24 hours, Per Diem” at Medi MD on
   73A   June 20, 2018, to patient A.A. [Count 8]
  73B       Photograph of patient A.A. [Count 8]
  73C       Group notes for patient A.A. on June 20, 2018 [Count 8]
  73D       Disk containing EMR (patient file) for A.A. [Count 8]
  73E       Arrest records for A.A. (certified copy – BSO) [Count 8]
            Text messages between Ali Ahmed and A.A.’s mother discussing A.A.’s
  73F       arrest [Count 8]
            Medication sign‐in sheet for June 19, 2018 indicating A.A. will leave for
  73G       out of town trip [Count 8]
  73H       Snap Shot: Count 8
74 Comp. Evidence related to Count 9
         Claims data – BCBS claim no. H100000680315660, for $2,495 of “Partial
         Hospitalization Services, less than 24 hours, Per Diem” at Medi MD on
   74A   June 29, 2018, to patient R.C. [Count 9]
  74B       Photograph of patient R.C. [Count 9]
  74C       Group notes for patient R.C. on June 29, 2018 [Count 9]
  74D       Disk containing EMR (patient file) for R.C. [Count 9]
            Medication sign‐in sheets for June 28, 2018 stating that R.C. is gone for a
  74E       couple of days [Count 9]

                                                                         Page 16
                  Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 17 of 20
                                     UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                          GOVERNMENT'S EXHIBIT LIST
                                                 AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                             WITNESS   OFFERED   MARKED   ADMITTED

  74F       Text messages between Ali Ahmed and R.C. [Count 9]
  74G       Snap Shot: Count 9
75 Comp. Evidence related to Count 10
         Claims data – BCBS claim no. H100000683297881, for $2,495 of “Partial
         Hospitalization Services, less than 24 hours, Per Diem” at Medi MD on
   75A   July 16, 2018, to patient M.B. [Count 10]
  75B       Photograph of patient M.B. [Count 10]
  75C       Group notes for patient M.B. on July 16, 2018 [Count 10]
  75D       Disk containing EMR (patient file) for M.B. [Count 10]
            JetBlue travel records for M.B. showing departing FLL on July 15, 2018
  75E       [Count 10]

            Text messages confirming M.B. travel & messages between Ali Ahmed
            and M.B., including on July 20, 2018 asking Ali Ahmed to help M.B. with
  75F       bond post‐arrest and to help get him back to Florida [Count 10]
  75G       Snap Shot: Count 10
76 Comp. Evidence related to Count 11
         Claims data – Aetna claim no. EWY03M6D700, for $2,495 of “ACAS
         Default Procedure Code” at Medi MD on January 1, 2019, to patient R.S.
   76A   [Count 11]
  76B       Photograph of patient R.S. [Count 11]
  76C       Group notes for patient R.S. on January 1, 2019 [Count 11]
  76D       Disk containing EMR (patient file) for R.S. [Count 11]
            Text messages between Ali Ahmed and J.B. (boyfriend of R.S.) regarding
            R.S. going out of town and inquiring how to get medications while out of
  76E       town [Count 11]
  76F       Snap Shot: Count 11


                                                                         Page 17
                 Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 18 of 20
                                    UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                         GOVERNMENT'S EXHIBIT LIST
                                                AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                         DESCRIPTION OF EXHIBITS                            WITNESS    OFFERED   MARKED   ADMITTED

   77       Selection of Search Warrant Photos from DEA , Numbered 1‐7
78 Comp. Sun Medical Billing Records

            Sun Medical Billing Contract for Services signed by 1/31/2018 by Wendi
  78A       Davis & Sebastian Ahmed, specifying biller’s fee as 4.5% of billing
            Letter addendum dated 8/27/2018 – specifying increase to 5%, from
  78B       Wendi Davis (Sun Medical Billing)
  78C       Email with Wendi Davis re: Billing Report Sample on 11/2/2017
  78D       Email with Wendi Davis re: CCR Notes on 12/26/2017
79 Comp. Dalama Protection Reports
  79A       Security Reports ‐ Hollywood House
  79B       Security Reports ‐ Pompano House

   80       Shareholder’s Agreement for Jacob’s Well signed by S. Ahmed et al.
   81       Text messages between Al Ahmed and Ashlyn Little

   82       Marketing Agreement between Pride Recovery Center and AHG Media

   83       Check 1618 dated 6/15/2017 payable to AHG Media and check stub
   84       Summary of Zelle payments to Hector Alvarez
85 Comp. Financial Summary Charts
  85A       Summary Flow Chart: Flow of Health Insurance Payments
            Summary Flow Chart: Flow of Health Insurance Payments to Sebastian
  85B       Ahmed no DBA Detail
            Summary Flow Chart: Flow of Health Insurance Payments to Sebastian
  85C       Ahmed no DBA Detail no Flowback
  85D       Summary Flow Chart: Counts 12‐23


                                                                      Page 18
                 Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 19 of 20
                                   UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                        GOVERNMENT'S EXHIBIT LIST
                                               AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                        DESCRIPTION OF EXHIBITS                        WITNESS        OFFERED   MARKED   ADMITTED

  85E       Summary Chart: Outflows to Sebastian Ahmed by Entity Summary
  85F       Summary Chart: Outflows to Sebastian Ahmed by Entity Detail
  85G       Summary Flow Chart: Real Estate
  85H       Summary Flow Chart: Sebastian DBA
   85I      Summary Chart: Vape, Nail, and Airline Expenses
86 Comp. Transaction Snapshots for Counts 13‐23
  86A       Transaction Snapshot Count 13 (1/2/2018)
  86B       Transaction Snapshot Count 14 (1/16/2018)
  86C       Transaction Snapshot Count 15 (2/20/2018)
  86D       Transaction Snapshot Count 16 (3/12/2018)
  86E       Transaction Snapshot Count 17 (4/2/2018)
  86F       Transaction Snapshot Count 18 (4/19/2018)
  86G       Transaction Snapshot Count 19 (8/9/2018)
  86H       Transaction Snapshot Count 20 (8/22/2018)
   86I      Transaction Snapshot Count 21 (10/9/2018)
   86J      Transaction Snapshot Count 22 (10/24/2018)
  86K       Transaction Snapshot Count 23 (4/4/2019)
   87       Money Laundering Count Summary Chart
   88       Claim Count Summary Chart
89 Comp. Composite: Jasmine Acevedo's Phone
  89A       Disk Containing Jasmine Acevedo’s Forensic Phone Report
  89B       Selection of Photos from Jasmine Acevedo's Phone, Numbered 1‐6
            MMS Messages between Jasmine Acevedo and Sebastian Ahmed with
  89C       Photos, Numbered 1‐4


                                                                      Page 19
                 Case 0:19-cr-60200-FAM Document 205 Entered on FLSD Docket 02/17/2020 Page 20 of 20
                                    UNITED STATES v. SEBASTIAN AHMED, CASE NO. 19‐60200‐CR‐MORENO(s)
                                                         GOVERNMENT'S EXHIBIT LIST
                                                AUSA CHRISTOPHER CLARK, AUSA LISA MILLER

EXHIBIT #                          DESCRIPTION OF EXHIBITS                           WITNESS    OFFERED   MARKED   ADMITTED
            Summary of All Claims Data for Jacob's Well, Medi MD, & Arnica Health,
   90       June 2016‐June 2019
   91       Demonstrative Photos




                                                                     Page 20
